Exhibit 10.5
EXECUTION
FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FOURTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Fourth Amendment”) is entered into as of June 30, 2009 among QUEST CHEROKEE,
LLC, a Delaware limited liability company (the “Borrower”), QUEST ENERGY
PARTNERS, L.P., a Delaware limited partnership (the “MLP”), QUEST CHEROKEE
OILFIELD SERVICE, LLC, a Delaware limited liability company (“QCOS”, QCOS and
MLP collectively called the “Guarantors” and individually a “Guarantor”), ROYAL
BANK OF CANADA, as Administrative Agent and Collateral Agent for the Lenders
parties to the hereinafter defined Credit Agreement (in such capacities, the
“Administrative Agent” and “Collateral Agent,” respectively), KEYBANK NATIONAL
ASSOCIATION, as Documentation Agent, and the undersigned Lenders comprising
Required Lenders.
     Reference is made to the Amended and Restated Credit Agreement dated as of
November 15, 2007 among Borrower, the Administrative Agent, the Collateral Agent
and the Lenders parties thereto, as amended by a First Amendment to Amended and
Restated Credit Agreement dated as of April 15, 2008, a Second Amendment to
Amended and Restated Credit Agreement dated as of October 28, 2008 and a Third
Amendment to Amended and Restated Credit Agreement dated as of May 29, 2009 (as
amended, the “Credit Agreement”). Unless otherwise defined in this Fourth
Amendment, capitalized terms used herein shall have the meaning set forth in the
Credit Agreement; all section, exhibit and schedule references herein are to
sections, exhibits and schedules in the Credit Agreement; and all paragraph
references herein are to paragraphs in this Fourth Amendment.
RECITALS
     A. The Borrower, Administrative Agent and Lenders desire to enter into this
Fourth Amendment.
     Accordingly, for adequate and sufficient consideration, the parties hereto
agree, as follows:
     Paragraph 1. Amendments. Effective as of the Fourth Amendment Effective
Date (hereinafter defined), the Credit Agreement is amended as follows:
     1.1 Definitions. Section 1.01 of the Credit Agreement is amended as
follows:
     (a) The following definition is amended in its entirety to read as follows:
     “Agreement means this Amended and Restated Credit Agreement as amended by
the First Amendment to Credit Agreement, the Second Amendment to Credit
Agreement, the Third Amendment to Credit Agreement and the Fourth Amendment to
Credit Agreement.”
     (b) The following definitions are inserted alphabetically into Section 1.01
of the Credit Agreement:
          “Fourth Amendment Effective Date means June 30, 2009.”
Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

1



--------------------------------------------------------------------------------



 



     “Fourth Amendment to Credit Agreement means that certain Fourth Amendment
to Amended and Restated Credit Agreement dated as of June 30, 2009, among the
Borrower, Royal Bank of Canada, as Administrative Agent, Collateral Agent and as
a Lender, KeyBank National Association, as Documentation Agent and the Lenders
party thereto comprising Required Lenders.”
     1.2 Section 6.02(b). Section 6.02(b) of the Credit Agreement is amended to
read in its entirety as follows:
     “(b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the MLP, an
unaudited consolidated balance sheet of the MLP and its Subsidiaries as at the
end of such fiscal quarter, and the related statements of income and cash flows
for such fiscal quarter and for the portion of the MLP’s fiscal year then ended
(provided, that if the MLP is a public company, such financial statements shall
be required to be furnished no later than the date that the MLP is required to
timely file its quarterly report on Form 10-Q with the Securities Exchange
Commission (taking into account any extension of time available under
Rule 12b-25 under the Securities Exchange Act of 1934)), setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year of the MLP and the corresponding portion of the previous
fiscal year of the MLP, if any, all in reasonable detail and certified by a
Responsible Officer of the Borrower, as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
MLP and its Subsidiaries in accordance with GAAP (except as otherwise noted
herein), subject only to normal year-end audit adjustments and the absence of
footnotes and to adjustments or restatements arising out of or related to the
Misappropriation Transaction; provided, delivery of the unaudited balance sheet,
statement of income and cash flows of the MLP and its Subsidiaries for the
fiscal quarters ending September 30, 2008 and March 31, 2009 may be delayed and
not delivered to the Administrative Agent until August 15, 2009;”
     Paragraph 2. Effective Date. This Fourth Amendment shall not become
effective until the date (such date, the “Fourth Amendment Effective Date”) the
Administrative Agent receives all of the agreements, documents, certificates,
instruments, and other items described below:
     (a) this Fourth Amendment, executed by the Borrower, the Guarantors, the
Administrative and the Required Lenders;
     (b) from the Borrower and the existing Guarantors, such certificates of
secretary, assistant secretary, manager, or general partner, as applicable, as
the Administrative Agent may require, certifying (i) resolutions of its board of
directors, managers or members (or their equivalent) authorizing the execution
and performance of this Fourth Amendment and the other Loan Documents which such
Person is executing in connection herewith, (ii) the incumbency and signature of
the officer executing such documents, and (iii) no change in such Person’s
organizational documents since November 15, 2007, other than the Amendment No. 1
to the Partnership Agreement (MLP) effective as of January 1, 2008;
     (c) payment on the Fourth Amendment Effective Date to the Administrative
Agent of a $185,000.00 amendment fee which fee will be shared ratably among each
Lender timely approving the Fourth Amendment, which fee once paid will be fully
earned and nonrefundable (as used in this Fourth
Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

2



--------------------------------------------------------------------------------



 



Amendment, ratably shared means that proportion which the Borrowing Base of a
timely approving Lender bears to the Borrowing Base of all timely approving
Lenders);
     (d) fees and expenses required to be paid pursuant to Paragraph 5 of this
Fourth Amendment, to the extent invoiced prior to the Fourth Amendment Effective
Date; and
     (e) such other assurances, certificates, documents and consents as the
Administrative Agent may require.
     Paragraph 3. Acknowledgment and Ratification. The Borrower and the
Guarantors each (i) consent to the agreements in this Fourth Amendment and
(ii) agree and acknowledge that the execution, delivery, and performance of this
Fourth Amendment shall in no way release, diminish, impair, reduce, or otherwise
affect the respective obligations of the Borrower or any Guarantor under the
Loan Documents to which it is a party, which Loan Documents shall remain in full
force and effect, as amended and waived hereby, and all rights thereunder are
hereby ratified and confirmed.
     Paragraph 4. Representations. The Borrower and the Guarantors each
represent and warrant to the Administrative Agent and the Lenders that as of the
Fourth Amendment Effective Date and after giving effect to the waivers and
amendments set forth in this Fourth Amendment (a) all representations and
warranties in the Loan Documents are true and correct in all material respects
as though made on the date hereof, except to the extent that any of them speak
to a different specific date, and (b) no Default or Event of Default exists.
     Paragraph 5. Expenses. The Borrower shall pay on demand all reasonable
costs, fees, and expenses paid or incurred by the Administrative Agent incident
to this Fourth Amendment, including, without limitation, Attorney Costs in
connection with the negotiation, preparation, delivery, and execution of this
Fourth Amendment and any related documents, filing and recording costs, and the
costs of title insurance endorsements, if any.
     Paragraph 6. Miscellaneous.
     (a) This Fourth Amendment is a “Loan Document” referred to in the Credit
Agreement. The provisions relating to Loan Documents in Article X of the Credit
Agreement are incorporated in this Fourth Amendment by reference. Unless stated
otherwise (i) the singular number includes the plural and vice versa and words
of any gender include each other gender, in each case, as appropriate,
(ii) headings and captions may not be construed in interpreting provisions,
(iii) this Fourth Amendment will be construed, and its performance enforced,
under New York law and applicable federal law, (iv) if any part of this Fourth
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (v) this Fourth Amendment may be executed
in any number of counterparts with the same effect as if all signatories had
signed the same document, and all of those counterparts must be construed
together to constitute the same document.
     Paragraph 7. Entire Agreement. This Fourth amendment represents the final
agreement between the parties about the subject matter of this amendment and may
not be contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

3



--------------------------------------------------------------------------------



 



     Paragraph 8. Parties. This Fourth Amendment binds and inures to the benefit
of the Borrower, the Guarantors, the Administrative Agent, the Collateral Agent,
the Documentation Agent, the Lenders, and their respective successors and
assigns.
     Paragraph 9. Further Assurances. The parties hereto each agree to execute
from time to time such further documents as may be necessary to implement the
terms of this Fourth Amendment.
     Paragraph 10. Release. As additional consideration for the execution,
delivery and performance of this Fourth Amendment by the parties hereto and to
induce the Administrative Agent, the Collateral Agent and the Lenders to enter
into this Fourth Amendment, the Borrower warrants and represents to the
Administrative Agent, the Collateral Agent and the Lenders that no facts,
events, statuses or conditions exist or have existed which, either now or with
the passage of time or giving of notice, or both, constitute or will constitute
a basis for any claim or cause of action against the Administrative Agent, the
Collateral Agent or any Lender or any defense to (i) the payment of Obligations
under the Revolving Notes and/or the Loan Documents, or (ii) the performance of
any of its obligations with respect to the Revolving Notes and/or the Loan
Documents. In the event any such facts, events, statuses or conditions exist or
have existed, Borrower unconditionally and irrevocably hereby RELEASES,
RELINQUISHES and forever DISCHARGES Administrative Agent, the Collateral Agent
and the Lenders, as well as their predecessors, successors, assigns, agents,
officers, directors, shareholders, employees and representatives, of and from
any and all claims, demands, actions and causes of action of any and every kind
or character, past or present, which Borrower may have against any of them or
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives arising out of or with respect to
(a) any right or power to bring any claim for usury or to pursue any cause of
action based on any claim of usury, and (b) any and all transactions relating to
the Loan Documents occurring prior to the date hereof, including any loss, cost
or damage, of any kind or character, arising out of or in any way connected with
or in any way resulting from the acts, actions or omissions of any of them, and
their predecessors, successors, assigns, agents, officers, directors,
shareholders, employees and representatives, including any breach of fiduciary
duty, breach of any duty of fair dealing, breach of confidence, breach of
funding commitment, undue influence, duress, economic coercion, conflict of
interest, negligence, bad faith, malpractice, intentional or negligent
infliction of mental distress, tortious interference with contractual relations,
tortious interference with corporate governance or prospective business
advantage, breach of contract, deceptive trade practices, libel, slander or
conspiracy, but in each case only to the extent permitted by applicable Law.
     The parties hereto have executed this Fourth Amendment in multiple
counterparts to be effective as of the Fourth Amendment Effective Date.
Remainder of Page Intentionally Blank
Signature Pages to Follow.
Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the Fourth Amendment Effective Date.

            BORROWER:

QUEST CHEROKEE, LLC,
as Borrower
      By:   /s/ David Lawler         David Lawler        President       
GUARANTORS:

QUEST ENERGY PARTNERS, L.P.,
as a Guarantor
      By:   QUEST ENERGY GP, LLC,
Its General Partner
      By:   /s/ David Lawler         David Lawler,        President        QUEST
CHEROKEE OILFIELD SERVICE, LLC,
as a Guarantor
      By:   QUEST CHEROKEE, LLC,
Its Sole Member
      By:   /s/ David Lawler         David Lawler,        President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement
Signature Page 1

 



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
ADMINISTRATIVE AGENT:

ROYAL BANK OF CANADA,
as Administrative Agent and Collateral Agent
      By:   /s/ Susan Khokher         Name:   Susan Khokher        Title:  
Manager, Agency     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement
Signature Page 2

 



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
L/C ISSUER AND LENDER:

ROYAL BANK OF CANADA, as a Lender
and L/C Issuer
      By:   /s/ Leslie P. Vowell         Leslie P. Vowell       
Attorney-in-Fact     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement
Signature Page 3

 



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
KEYBANK NATIONAL ASSOCIATION,
as Documentation Agent and a Lender
      By:   /s/ Todd Coker         Name:   Todd Coker        Title:   Assistant
Vice President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

 

Signature Page 4



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Bruce E. Hernandez         Name:   Bruce E. Hernandez       
Title:   Vice President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

Signature Page 5  



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
SOCIÉTÉ GÉNÉRALE, as a Lender
      By:   /s/ Elena Robciuc         Name:   Elena Robciuc        Title:  
Director     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement
Signature Page 6

 



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
WACHOVIA BANK, N.A., as a Lender
      By:           Name:         Title:      

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

Signature Page 7 



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
COMERICA BANK, as a Lender
      By:   /s/ Peter L. Sefzik         Name:   Peter L. Sefzik        Title:  
Senior Vice President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

Signature Page 8



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
AMEGY BANK, N.A., as a Lender
      By:   /s/ Stewart T. Lang         Name:   Stewart T. Lang        Title:  
Vice President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

Signature Page 9



--------------------------------------------------------------------------------



 



          AGREED TO AS OF THE FOURTH
AMENDMENT EFFECTIVE DATE: 
RZB FINANCE, LLC, as a Lender
      By:   /s/ F. Dieter Beintrexler         Name:   F. Dieter Beintrexler     
  Title:   President              By:   /s/ John A. Valiska         Name:   John
A. Valiska        Title:   First Vice President     

Fourth Amendment to Quest
Cherokee Amended and
Restated Credit Agreement

Signature Page 10